 


109 HR 711 IH: Firearms Safety and Consumer Protection Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 711 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Kennedy of Rhode Island introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To expand the powers of the Attorney General to regulate the manufacture, distribution, and sale of firearms and ammunition, and to expand the jurisdiction of the Attorney General to include firearm products and nonpowder firearms. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Firearms Safety and Consumer Protection Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Purposes 
Sec. 3. Definitions 
Title I—Regulation of firearm products 
Sec. 101. Regulatory authority 
Sec. 102. Orders; inspections 
Title II—Prohibitions 
Sec. 201. Prohibitions 
Sec. 202. Inapplicability to governmental authorities 
Title III—Enforcement 
Subtitle A—Civil enforcement 
Sec. 301. Civil penalties 
Sec. 302. Injunctive enforcement and seizure 
Sec. 303. Imminently hazardous firearms 
Sec. 304. Private cause of action 
Sec. 305. Private enforcement of this Act 
Sec. 306. Effect on private remedies 
Subtitle B—Criminal enforcement 
Sec. 351. Criminal penalties 
Title IV—Administrative provisions 
Sec. 401. Firearm injury information and research 
Sec. 402. Annual report to Congress 
Title V—Relationship to other law 
Sec. 501. Subordination to the Arms Export Control Act 
Sec. 502. Effect on State law 
2.PurposesThe purposes of this Act are— 
(1)to protect the public against unreasonable risk of injury and death associated with firearms and related products; 
(2)to develop safety standards for firearms and related products; 
(3)to assist consumers in evaluating the comparative safety of firearms and related products; 
(4)to promote research and investigation into the causes and prevention of firearm-related deaths and injuries; and 
(5)to restrict the availability of weapons that pose an unreasonable risk of death or injury. 
3.Definitions 
(a)Specific termsIn this Act: 
(1)Firearms dealerThe term firearms dealer means— 
(A)any person engaged in the business (as defined in section 921(a)(21)(C) of title 18, United States Code) of dealing in firearms at wholesale or retail; 
(B)any person engaged in the business (as defined in section 921(a)(21)(D) of title 18, United States Code) of repairing firearms or of making or fitting special barrels, stocks, or trigger mechanisms to firearms; and 
(C)any person who is a pawnbroker. 
(2)Firearm partThe term firearm part means— 
(A)any part or component of a firearm as originally manufactured; 
(B)any good manufactured or sold— 
(i)for replacement or improvement of a firearm; or 
(ii)as any accessory or addition to the firearm; and 
(C)any good that is not a part or component of a firearm and is manufactured, sold, delivered, offered, or intended for use exclusively to safeguard individuals from injury by a firearm. 
(3)Firearm productThe term firearm product means a firearm, firearm part, nonpowder firearm, and ammunition. 
(4)Firearm safety regulationThe term firearm safety regulation means a regulation prescribed under this Act. 
(5)Firearm safety standardThe term firearm safety standard means a standard promulgated under this Act. 
(6)Nonpowder firearmThe term nonpowder firearm means a device specifically designed to discharge BBs, pellets, darts, or similar projectiles by the release of stored energy. 
(b)Other termsEach term used in this Act that is not defined in subsection (a) shall have the meaning (if any) given that term in section 921(a) of title 18, United States Code. 
IRegulation of firearm products 
101.Regulatory authority 
(a)In generalThe Attorney General shall prescribe such regulations governing the design, manufacture, and performance of, and commerce in, firearm products, consistent with this Act, as are reasonably necessary to reduce or prevent unreasonable risk of injury resulting from the use of those products. 
(b)Maximum interval between issuance of proposed and final regulationNot later than 120 days after the date on which the Attorney General issues a proposed regulation under subsection (a) with respect to a matter, the Attorney General shall issue a regulation in final form with respect to the matter. 
(c)Petitions 
(1)In generalAny person may petition the Attorney General to— 
(A)issue, amend, or repeal a regulation prescribed under subsection (a) of this section; or 
(B)require the recall, repair, or replacement of a firearm product, or the issuance of refunds with respect to a firearm product. 
(2)Deadline for action on petitionNot later than 120 days after the date on which the Attorney General receives a petition referred to in paragraph (1), the Attorney General shall— 
(A)grant, in whole or in part, or deny the petition; and 
(B)provide the petitioner with the reasons for granting or denying the petition. 
102.Orders; inspections 
(a)Authority to prohibit manufacture, sale, or transfer of firearm products made, imported, transferred, or distributed in violation of regulationThe Attorney General may issue an order prohibiting the manufacture, sale, or transfer of a firearm product which the Attorney General finds has been manufactured, or has been or is intended to be imported, transferred, or distributed in violation of a regulation prescribed under this Act. 
(b)Authority to require the recall, repair, or replacement of, or the provision of refunds with respect to firearm productsThe Attorney General may issue an order requiring the manufacturer of, and any dealer in, a firearm product which the Attorney General determines poses an unreasonable risk of injury to the public, is not in compliance with a regulation prescribed under this Act, or is defective, to— 
(1)provide notice of the risks associated with the product, and of how to avoid or reduce the risks, to— 
(A)the public; 
(B)in the case of the manufacturer of the product, each dealer in the product; and 
(C)in the case of a dealer in the product, the manufacturer of the product and the other persons known to the dealer as dealers in the product; 
(2)bring the product into conformity with the regulations prescribed under this Act; 
(3)repair the product; 
(4)replace the product with a like or equivalent product which is in compliance with those regulations; 
(5)refund the purchase price of the product, or, if the product is more than 1 year old, a lesser amount based on the value of the product after reasonable use; 
(6)recall the product from the stream of commerce; or 
(7)submit to the Attorney General a satisfactory plan for implementation of any action required under this subsection. 
(c)Authority to prohibit manufacture, importation, transfer, distribution, or export of unreasonably risky firearm productsThe Attorney General may issue an order prohibiting the manufacture, importation, transfer, distribution, or export of a firearm product if the Attorney General determines that the exercise of other authority under this Act would not be sufficient to prevent the product from posing an unreasonable risk of injury to the public. 
(d)InspectionsWhen the Attorney General has reason to believe that a violation of this Act or of a regulation or order issued under this Act is being or has been committed, the Attorney General may, at reasonable times— 
(1)enter any place in which firearm products are manufactured, stored, or held, for distribution in commerce, and inspect those areas where the products are manufactured, stored, or held; and 
(2)enter and inspect any conveyance being used to transport a firearm product. 
IIProhibitions 
201.Prohibitions 
(a)Failure of manufacturer to test and certify firearm productsIt shall be unlawful for the manufacturer of a firearm product to transfer, distribute, or export a firearm product unless— 
(1)the manufacturer has tested the product in order to ascertain whether the product is in conformity with the regulations prescribed under section 101; 
(2)the product is in conformity with those regulations; and 
(3)the manufacturer has included in the packaging of the product, and furnished to each person to whom the product is distributed, a certificate stating that the product is in conformity with those regulations. 
(b)Failure of manufacturer to provide notice of new types of firearm productsIt shall be unlawful for the manufacturer of a new type of firearm product to manufacture the product, unless the manufacturer has provided the Attorney General with— 
(1)notice of the intent of the manufacturer to manufacture the product; and 
(2)a description of the product. 
(c)Failure of manufacturer or dealer to label firearm productsIt shall be unlawful for a manufacturer of or dealer in firearms to transfer, distribute, or export a firearm product unless the product is accompanied by a label that— 
(1)contains— 
(A)the name and address of the manufacturer of the product; 
(B)the name and address of any importer of the product; 
(C)the model number of the product and the date the product was manufactured; 
(D)a specification of the regulations prescribed under this Act that apply to the product; and 
(E)the certificate required by subsection (a)(3) with respect to the product; and 
(2)is located prominently in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label. 
(d)Failure to maintain or permit inspection of recordsIt shall be unlawful for an importer of, manufacturer of, or dealer in a firearm product to fail to— 
(1)maintain such records, and supply such information, as the Attorney General may require in order to ascertain compliance with this Act and the regulations and orders issued under this Act; and 
(2)permit the Attorney General to inspect and copy those records at reasonable times. 
(e)Importation and exportation of uncertified firearm productsIt shall be unlawful for any person to import into the United States or export a firearm product that is not accompanied by the certificate required by subsection (a)(3). 
(f)Commerce in firearm products in violation of order issued or regulation prescribed under this ActIt shall be unlawful for any person to manufacture, offer for sale, distribute in commerce, import into the United States, or export a firearm product— 
(1)that is not in conformity with the regulations prescribed under this Act; or 
(2)in violation of an order issued under this Act. 
(g)StockpilingIt shall be unlawful for any person to manufacture, purchase, or import a firearm product, after the date a regulation is prescribed under this Act with respect to the product and before the date the regulation takes effect, at a rate that is significantly greater than the rate at which the person manufactured, purchased, or imported the product during a base period (prescribed by the Attorney General in regulations) ending before the date the regulation is so prescribed. 
202.Inapplicability to governmental authoritiesSection 201 does not apply to any department or agency of the United States, of a State, or of a political subdivision of a State, or to any official conduct of any officer or employee of such a department or agency. 
IIIEnforcement 
ACivil enforcement 
301.Civil penalties 
(a)Authority to impose fines 
(1)In generalThe Attorney General shall impose upon any person who violates section 201 a civil fine in an amount that does not exceed the applicable amount described in subsection (b). 
(2)Scope of offenseEach violation of section 201 (other than of subsection (a)(3) or (d) of that section) shall constitute a separate offense with respect to each firearm product involved. 
(b)Applicable amount 
(1)First 5-year periodThe applicable amount for the 5-year period immediately following the date of enactment of this Act is $5,000, or $10,000 if the violation is willful. 
(2)ThereafterThe applicable amount during any time after the 5-year period described in paragraph (1) is $10,000, or $20,000 if the violation is willful. 
302.Injunctive enforcement and seizure 
(a)Injunctive enforcementThe Attorney General may bring an action to restrain any violation of section 201 in the United States district court for any district in which the violation has occurred, or in which the defendant is found or transacts business. 
(b)Condemnation 
(1)In generalThe Attorney General may bring an action in rem for condemnation of a qualified firearm product in the United States district court for any district in which the Attorney General has found and seized for confiscation the product. 
(2)Qualified firearm product definedIn paragraph (1), the term qualified firearm product means a firearm product— 
(A)that is being transported or having been transported remains unsold, is sold or offered for sale, is imported, or is to be exported; and 
(B) 
(i)that is not in compliance with a regulation prescribed or an order issued under this Act; or 
(ii)with respect to which relief has been granted under section 303. 
303.Imminently hazardous firearms 
(a)In generalNotwithstanding the pendency of any other proceeding in a court of the United States, the Attorney General may bring an action in a United States district court to restrain any person who is a manufacturer of, or dealer in, an imminently hazardous firearm product from manufacturing, distributing, transferring, importing, or exporting the product. 
(b)Imminently hazardous firearm productIn subsection (a), the term imminently hazardous firearm product means any firearm product with respect to which the Attorney General determines that— 
(1)the product poses an unreasonable risk of injury to the public; and 
(2)time is of the essence in protecting the public from the risks posed by the product. 
(c)ReliefIn an action brought under subsection (a), the court may grant such temporary or permanent relief as may be necessary to protect the public from the risks posed by the firearm product, including— 
(1)seizure of the product; and 
(2)an order requiring— 
(A)the purchasers of the product to be notified of the risks posed by the product; 
(B)the public to be notified of the risks posed by the product; or 
(C)the defendant to recall, repair, or replace the product, or refund the purchase price of the product (or, if the product is more than 1 year old, a lesser amount based on the value of the product after reasonable use). 
(d)VenueAn action under subsection (a)(2) may be brought in the United States district court for the District of Columbia or for any district in which any defendant is found or transacts business. 
304.Private cause of action 
(a)In generalAny person aggrieved by any violation of this Act or of any regulation prescribed or order issued under this Act by another person may bring an action against such other person in any United States district court for damages, including consequential damages. In any action under this section, the court, in its discretion, may award to a prevailing plaintiff a reasonable attorney’s fee as part of the costs. 
(b)Rule of interpretationThe remedy provided for in subsection (a) shall be in addition to any other remedy provided by common law or under Federal or State law. 
305.Private enforcement of this ActAny interested person may bring an action in any United States district court to enforce this Act, or restrain any violation of this Act or of any regulation prescribed or order issued under this Act. In any action under this section, the court, in its discretion, may award to a prevailing plaintiff a reasonable attorney’s fee as part of the costs. 
306.Effect on private remedies 
(a)Irrelevancy of compliance with this ActCompliance with this Act or any order issued or regulation prescribed under this Act shall not relieve any person from liability to any person under common law or State statutory law. 
(b)Irrelevancy of failure to take action under this ActThe failure of the Attorney General to take any action authorized under this Act shall not be admissible in litigation relating to the product under common law or State statutory law. 
BCriminal enforcement 
351.Criminal penaltiesAny person who has received from the Attorney General a notice that the person has violated a provision of this Act or of a regulation prescribed under this Act with respect to a firearm product and knowingly violates that provision with respect to the product shall be fined under title 18, United States Code, imprisoned not more than 2 years, or both. 
IVAdministrative provisions 
401.Firearm injury information and research 
(a)Injury dataThe Attorney General shall, in coordination with the Secretary of Health and Human Services— 
(1)collect, investigate, analyze, and share with other appropriate government agencies circumstances of death and injury associated with firearms; and 
(2)conduct continuing studies and investigations of economic costs and losses resulting from firearm-related deaths and injuries. 
(b)Other dataThe Attorney General shall— 
(1)collect and maintain current production and sales figures for each licensed manufacturer, broken down by the model, caliber, and type of firearms produced and sold by the licensee, including a list of the serial numbers of such firearms; 
(2)conduct research on, studies of, and investigation into the safety of firearm products and improving the safety of firearm products; and 
(3)develop firearm safety testing methods and testing devices. 
(c)Availability of informationOn a regular basis, but not less frequently than annually, the Attorney General shall make available to the public the results of the activities of the Attorney General under subsections (a) and (b). 
402.Annual report to Congress 
(a)In generalThe Attorney General shall prepare and submit to the President and Congress at the beginning of each regular session of Congress, a comprehensive report on the administration of this Act for the most recently completed fiscal year. 
(b)ContentsEach report submitted under subsection (a) shall include— 
(1)a thorough description, developed in coordination with the Secretary of Health and Human Services, of the incidence of injury and death and effects on the population resulting from firearm products, including statistical analyses and projections, and a breakdown, as practicable, among the various types of such products associated with the injuries and deaths; 
(2)a list of firearm safety regulations prescribed that year; 
(3)an evaluation of the degree of compliance with firearm safety regulations, including a list of enforcement actions, court decisions, and settlements of alleged violations, by name and location of the violator or alleged violator, as the case may be; 
(4)a summary of the outstanding problems hindering enforcement of this Act, in the order of priority; and 
(5)a log and summary of meetings between the Attorney General or employees of the Attorney General and representatives of industry, interested groups, or other interested parties. 
VRelationship to other law 
501.Subordination to Arms Export Control ActIn the event of any conflict between any provision of this Act and any provision of the Arms Export Control Act, the provision of the Arms Export Control Act shall control. 
502.Effect on State law 
(a)In generalThis Act shall not be construed to preempt any provision of the law of any State or political subdivision thereof, or prevent a State or political subdivision thereof from enacting any provision of law regulating or prohibiting conduct with respect to a firearm product, except to the extent that such provision of law is inconsistent with any provision of this Act, and then only to the extent of the inconsistency. 
(b)Rule of constructionA provision of State law is not inconsistent with this Act if the provision imposes a regulation or prohibition of greater scope or a penalty of greater severity than any prohibition or penalty imposed by this Act. 
 
